Title: Thomas Jefferson to Jonathan Shoemaker, 6 August 1810
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          
            Sir
             
                     Monticello 
                     Aug. 6. 10.
          
           I recieved last night yours of yesterday. 
			 this being court day at which mr Bacon & myself must both be, it would not be advantageous that the labourers should be there, without him. if you will let me know
			 to-day how many labourers you propose to employ in 
                  on the canal, yourself I will send an equal number tomorrow morning. I am in hopes the Carpenters can return to the mill tomorrow & finish their work there. the first may be the disengaging
			 the upper wheel from the wall if that is more pressing than the support of the floor.I inclose you a letter written some days ago, but not sent on account of your absence. will you say by the return of the bearer the number of laborers you propose to have on the Canal tomorrow. Accept my best wishes
          
            Th:
            Jefferson
        